 
 
IV 
House Calendar No. 38 
112th CONGRESS 
1st Session 
H. RES. 208 
[Report No. 112–77] 
IN THE HOUSE OF REPRESENTATIVES 
 
April 7, 2011 
Mr. Cole (for himself, Mr. Kline, Mr. Terry, and Mr. McClintock) submitted the following resolution; which was referred to the Committee on Armed Services 
 

May 12, 2011
Additional sponsors: Mr. Murphy of Pennsylvania, Mr. Jones, Mr. Brooks, Mr. Posey, Mr. Chaffetz, Mr. Crawford, Mr. Griffin of Arkansas, Mr. Goodlatte, Mr. Pompeo, Mr. Broun of Georgia, and Mr. Duncan of Tennessee

 
May 12, 2011 
Reported with amendments, referred to the House Calendar, and ordered to be printed 
Strike out all after the resolving clause and insert the part printed in italic 
 
RESOLUTION 
Directing the Secretary of Defense to transmit to the House of Representatives copies of any document, record, memo, correspondence, or other communication of the Department of Defense, or any portion of such communication, that refers or relates to any consultation with Congress regarding Operation Odyssey Dawn or military actions in or against Libya. 
 
 
That the House of Representatives directs the Secretary of Defense to transmit to the House of Representatives, not later than 14 days after the date of the adoption of this resolution, copies of any document, record, memo, correspondence, or other communication of the Department of Defense, or any portion of such communication, including telephone records, electronic communications, email, logs and calendars, and the records of internal discussions in the possession of the Secretary, the Secretary of a military department, or any office that reports to the Secretary of Defense, that was created on or after February 15, 2011, and refers or relates to any of the following: 
(1)Consultation or communication with Congress regarding the employment or deployment of the Armed Forces for Operation Odyssey Dawn or military actions in or against Libya.  
(2)The War Powers Act of 1973 and Operation Odyssey Dawn or military actions in or against Libya.  
 
 
That the House of Representatives directs the Secretary of Defense to transmit to the House of Representatives, not later than 14 days after the date of the adoption of this resolution, copies of any official document, record, memo, correspondence, or other communication of the Department of Defense in the possession of the Secretary of Defense that was created on or after February 15, 2011, and refers or relates to any of the following: 
(1)Consultation or communication with Congress regarding the employment or deployment of the United States Armed Forces for Operation Odyssey Dawn or NATO Operation Unified Protector. 
(2)The War Powers Resolution and Operation Odyssey Dawn or Operation Unified Protector. 
Amend the title so as to read: Resolution directing the Secretary of Defense to transmit to the House of Representatives copies of any official document, record, memo, correspondence, or other communication of the Department of Defense in the possession of the Secretary of Defense that refers or relates to any consultation with Congress regarding Operation Odyssey Dawn or NATO Operation Unified Protector.. 
 
May 12, 2011 
Reported with amendments, referred to the House Calendar, and ordered to be printed 
